Citation Nr: 1451278	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a concussion.

2.  Entitlement to service connection for sexually transmitted disease, to include syphilis and gonorrhea.

3.  Entitlement to a compensable rating for scars of the head and neck.

4.  Entitlement to a compensable rating for scars of the posterior trunk.

5.  Entitlement to a compensable rating for a post-operative scar of the anterior trunk.

6.  Entitlement to a compensable rating for peptic ulcer disease, status post Billroth II gastrectomy.

7.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

8.  Entitlement to an effective date earlier than August 9, 2010 for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Attorney Amy B. Kretkowski


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions by the Des Moines, Iowa RO.  An interim [May 2012] rating decision increased the initial rating for PTSD from 10 percent to 30 percent.  The Veteran was scheduled to appear at an October 2013 Board hearing at the VA Central Office; in August 2013, his representative withdrew the hearing request.

The issues of service connection for a sexually transmitted disease, increased rating for peptic ulcer disease, and increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  Residuals of a head injury incurred in service are not currently shown (other than service-connected scars).  

2.  The Veteran's scars to the head and neck do not display any characteristic of disfigurement, including being 5 or more inches in length or at least one quarter inch wide, elevation or depression of the scar on palpation, adherence to underlying tissue, hypo- or hyper-pigmentation in an area exceeding six square inches, abnormal skin texture exceeding six square inches, missing underlying soft tissue in an area exceeding six square inches, or indurated and inflexible skin in an area exceeding six square inches; are not unstable or painful; and are not shown to cause any limitation of function.

3.  The Veteran's scars of the posterior trunk, and his post-operative scar of the anterior trunk, are superficial, not unstable or painful, do not cover areas exceeding 144 square inches or greater, and cause no limitation of function.

4.  The first informal claim of entitlement to service connection for PTSD was received by VA on August 9, 2010.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury (other than service-connected scars) is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for a compensable rating for scars of the head and neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805 (2014).

3.  The criteria for compensable ratings for scars of the posterior trunk, or for a post-operative scar of the anterior trunk, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

4.  An effective date prior to August 9, 2010, for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in August 2010 and January 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   

As the May 2011 rating decision on appeal granted service connection for multiple scars and PTSD and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2012 statement of the case (SOC) provided notice on the "downstream" issues of increased initial ratings and entitlement to earlier effective date, while a February 2013 supplemental SOC (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2011 and September 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for residuals of a concussion

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has current residuals of a concussion that was incurred in service.  Specifically, he contends that in or around October 1966, while he was on a search and destroy mission 10 kilometers outside Hoa-Knut, he tripped an IED booby trap.  He stated that he was knocked 20 feet into the air and given a concussion as well as shrapnel wounds to the leg, back, and neck.  He stated that all records were kept in the field and he returned to his company, and that he later received the Purple Heart for these wounds.  The Veteran's service personnel records confirm that he was awarded the Purple Heart.  

The Veteran's STRs are silent for any complaint, finding, treatment, or diagnosis regarding a concussion.  On February 1968 service separation examination, the Veteran's head, face, neck, and scalp were normal on clinical evaluation.  A neurologic evaluation was normal.  On a contemporaneous report of medical history, he denied any history of frequent or severe headache, dizziness or fainting spells, or history of head injury.  

Regardless, the Board notes that service connection for scars of the left neck and occipital scalp has been awarded based on the findings of a 2011 VA examiner and the fact that his reports of injury during combat were consistent with the circumstances of the Veteran's combat service in Vietnam.

On October 1996 treatment, the Veteran reported a two week history of intermittent left visual field defect.  He was noted to have been involved in a head-on car accident in 1973, when he suffered a concussion and jaw and facial fractures and was hospitalized for several weeks; however, he had no sequelae.  The impressions included transient ischemic attack with family history of cerebral aneurysm.  On further treatment, the assessments included migraine variant.

On November 2005 VA treatment, the Veteran reported transient ischemic attacks a few years earlier, which had been stable on medication.

On December 2008 VA treatment, the Veteran denied any fainting, dizziness, lightheadedness, or headaches.  There was no weakness, gait disturbance, or alteration of special senses noted.

On February 2011 VA examination, the Veteran reported that he earned a Purple Heart after being injured by an IED that cut his leg and got shrapnel in his neck and back.  He reported that he was not knocked unconscious; he was Medivacked to the field doctor, bandaged, and sent back to the field.  There was no documented or reported loss of consciousness or immediate residual issues.  There was no report or evidence of cognitive difficulties, impaired memory, concentration, attention, or executive functioning.  The examiner noted a history of exposure to explosive device without apparent immediate neurologic sequelae, and a history of concussion in 1973 (after military service) in a motor vehicle accident.  The diagnosis was a normal neurologic exam.  No functional impairment was evident on examination.  The examiner opined that it is less likely as not (less than 50/50 probability) that the claimed concussion is due to a specific illness, injury, or event that occurred during the Veteran's military service, including October 1966 exposure to concussive force from IED.  The examiner stated that the Veteran did not report or describe symptoms suggestive of a traumatic brain injury at the time of the October 1966 IED explosion; in addition, he did have a significant traumatic brain injury in a head-on motor vehicle accident after service in 1973 but described no residual symptoms at the time of examination, and none were evident.

The Veteran's STRs are silent for a head injury or any chronic disability resulting therefrom.  Accordingly, the Board finds that service connection for residuals of a concussion on the basis that such disability became manifest in service and has persisted since is not warranted.

The Board finds the February 2011 VA examiner's opinion, that it is less likely than not that the Veteran has had chronic residual symptoms of a head injury ever since service, to be entitled to great probative weight, as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a detailed explanation of rationale, with citation to supporting factual data.  Of particular significance is that a thorough examination found no clinical evidence for a diagnosis of any neurologic disability or other disability resulting from a head injury.  The Board observes that in the absence of proof of a current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

The Veteran's own statements claiming he has residuals of a concussion due to injuries in service are not competent evidence.  He is a layperson, and lacks the training and expertise to establish a diagnosis of a current neurologic disability in the circumstances presented by his own opinion.  While he is competent to discuss symptomatology that may be experienced through his senses, whether there is a medical diagnosis of a current disability (which the Veteran is reporting) due to the incident he reported in service is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The only competent (medical) evidence in this matter, the report of February 2011 VA examination, establishes that a current disability of any residuals from concussion or head injury in service is not shown.  The examiner expressed familiarity with the factual record, and included rationale that cites to clinical data.   The opinion offered is probative evidence, and in the absence of competent evidence to the contrary, is persuasive. 

In summary, while the record reflects the Veteran was awarded the Purple Heart due to injuries in service, and that he is service connected for scars resulting from shrapnel wounds, the preponderance of the evidence is against a finding that the Veteran indeed has a current chronic disability resulting in residuals of a concussion or other head injury that could be related to an injury and activities in service.  Therefore, the preponderance of the evidence is against this claim, and the appeal seeking service connection for residuals of a concussion must be denied.

Increased ratings for scars

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Scars of the head and neck

Scars of the head, face or neck are rated by application of Codes 7800 through 7805.  Under Code 7800, a 10 percent rating is warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (meaning there is a frequent loss of covering of skin over the scar) or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.  [Codes 7801 and 7802 apply to scars not of the head, face, or neck, and therefore do not apply to this claim.]

The RO granted service connection at a noncompensable rating for scars of the head and neck in the May 2011 rating decision on appeal.  The Veteran contends that he merits a compensable rating for these scars.

On February 2011 VA examination, no scars were identified visually or by palpation to the head, face, or neck (specifically examined at the left neck/occipital scalp, per the Veteran's direction).  There was no skin breakdown and no pain, inflammation, edema, or keloid formation noted at that location.  The skin of the neck was noted to be normal.  For the head, face, or neck, no feature or set of paired features showed gross distortion or asymmetry.

On September 2011 VA examination, a scar of the head, face, or neck could not be found.  The Veteran also could not find the scar, nor could he discern where the scar had been originally.  There had been no reported remnants or shrapnel removed or fallen out since the injury.

VA treatment records are otherwise silent for any complaints or findings regarding scars to the head and neck.

The findings outlined above provide evidence against this claim, clearly indicating that the criteria for a compensable rating (under any applicable criteria) are not met for any period of time under consideration.  None of the above-outlined characteristics of disfigurement has been noted on examination.  There are no tender scars to the Veteran's head and neck, nor is any scar to the head or neck shown to cause any impairment of function.  Significantly, the Veteran himself could not find any scar to his head or neck on examination and he could not determine where the scar originally was.  The Board finds no factual basis for awarding a compensable rating for scars to the Veteran's head and neck under the governing criteria.  38 C.F.R. § 4.7.  

In summary, the schedular criteria for a 10 percent rating for scars to the head and neck are not met and such rating is not warranted.  

Scars of the posterior trunk, and post-surgical scar of the anterior trunk

Scars not of the head, face, or neck are rated by application of Codes 7801 through 7805.  Under Code 7801, a 10 percent rating is warranted for scars that are deep or cause limited motion if the area exceeds 6 square inches.  Under Code 7802, a 10 percent rating is warranted for areas of 144 square inches or greater for scars that are superficial and do not cause limited motion.  As noted above, under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Also as noted above, under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7801 to 7804 under an appropriate other Code.  [Code 7800 applies only to scars of the head, face, or neck, and therefore does not apply to these claims.]

The RO granted service connection at noncompensable ratings for scars of the posterior trunk and for a post-operative scar of the anterior trunk in the May 2011 rating decision on appeal.  The Veteran contends that he merits compensable ratings for these scars.

On February 2011 VA examination, two scars noted on the Veteran's back (posterior trunk) were linear, possibly related to reported shrapnel injury.  On the left shoulder posteriorly, a 1.5 by 0.2 centimeter "L" shaped scar was non-tender, flat, and tan-white without ulcerations, drainage or skin breakdown.  On the upper left back, the scar was 1.8 by 0.2 centimeters, non-tender, flat, and tan-white without ulcerations, drainage, or skin breakdown.  The scars were superficial, with no inflammation, edema, or keloid formation, or other disabling effects.

On February 2011 VA examination, there was a single 20.5 by 0.4 centimeter (at greatest width; the majority was 0.2 centimeters width) midline scar to the anterior trunk consistent with surgical history.  The scar was non-tender, flat, and tan-white without ulcerations, drainage or skin breakdown.  The scar was superficial, had no inflammation, edema, or keloid formation, and had no other disabling effects.

The results above provide evidence against these claims, clearly indicating that the higher criteria are not met for any of the Diagnostic Codes for scars.

In summary, the schedular criteria for a 10 percent rating for scars of the posterior trunk and anterior trunk (post-surgical) are not met, and such ratings are not warranted.  The facts and examination cited above provide negative evidence against the Veteran's claims and show that his scarring does not meet any of the diagnostic criteria for 10 percent evaluations.  

Upon a complete review of the evidence of record, the Board finds no basis to award compensable disability ratings for the Veteran's scars of the head and neck, posterior trunk, or anterior trunk (post-operative).  38 C.F.R. § 4.7.  

All symptoms of the Veteran's scars are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Further, as the Veteran is retired, entitlement to a total disability rating is not raised by the record.

Earlier effective date for the award of service connection for PTSD

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

On August 9, 2010, the RO received a statement from the Veteran indicating that he had been diagnosed with, and was receiving treatment for, PTSD.  In an August 10, 2010 letter to the Veteran, the RO notified him that his statement established an informal date of claim for entitlement purposes; he was instructed to formalize his claim by submitting a VA Form 21-526 application for compensation and pension.  The Veteran's formal claim was received thereafter, on August 13, 2010.  In the May 2011 rating decision, the RO granted service connection for PTSD and assigned an effective date of August 9, 2010.   

Accordingly, the only question before the Board at this time is whether, at any time prior to August 9, 2010, the Veteran communicated an intent to file a claim of service connection for PTSD.  There is nothing in the record to suggest that he did so.  Nothing in the claims file received during this time period may be construed as either a formal or informal claim seeking service connection for PTSD or psychiatric disability.  Neither the Veteran nor his representative has alleged that he submitted an earlier claim for service connection for PTSD.  

The governing law and regulation are clear that (with exceptions not here applicable) an award of service connection based on an original claim is the date of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The evidence shows that the statement received on August 9, 2010, was viewed as an informal claim.  When the RO granted service connection, it assigned this date as the effective date.  Under effective date laws and regulations there is no basis for assigning an effective date prior to the August 9, 2010, informal service connection claim. 


ORDER

Service connection for residuals of a concussion is denied.

A compensable rating for scars of the head and neck is denied.

A compensable rating for scars of the posterior trunk is denied.

A compensable rating for a post-operative scar of the anterior trunk is denied.

An earlier effective date for the award of service connection for PTSD is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.

On review of the record, the Board finds that the matter of service connection for a sexually transmitted disease must be remanded for evidentiary development.  The Board notes that the Veteran's STRs clearly indicate he was treated for gonorrhea in during service.  See February 1968 report of medical history prior to separation.

On September 2011 VA examination, the Veteran was noted to have been treated in service for gonorrhea, in July 1967.  He reported that he was given a series of penicillin shots, one per day for three days, by a medic.  He was later noted to have had penile warts.  He reported that he never contracted syphilis, nor did his wife.  No symptoms related to syphilis were reported.  Following a physical examination, the diagnosis was the Veteran's personal history of gonorrhea with treatment, and no records were found in the STRs or claims file for syphilis.  The examiner stated that there is a big difference between syphilis and gonorrhea and opined that it is less likely as not that the claimed condition of syphilis was incurred in or caused by the Veteran's service.  The examiner noted that the opinion request was specifically for syphilis.  Because the September 2011 examiner did not address whether the Veteran has any current residuals of gonorrhea, or whether any such residuals are related to the gonorrhea for which he was treated in service, the medical opinion offered is inadequate for rating purposes, and a remand for corrective action is necessary.  

Regarding the Veteran's peptic ulcer disease and PTSD, the Veteran contends that both disabilities have worsened since the most recent (February 2011) VA medical examinations.  While a new examination is not required simply because of the time which has passed since the last examinations (more than three years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current gastrointestinal and psychiatric symptoms.  Treatment reports received since February 2011 reflect that the service connected disabilities are more severe than shown on the 2011 VA examinations.  To fully assist the Veteran, more current examinations are appropriate.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record copies of the complete updated clinical records (those not already associated with the record) of all VA treatment the Veteran has received for the disabilities at issue.

2.  Arrange for the Veteran to be examined by an appropriate physician to determine whether he has any current disability manifested as residuals of gonorrhea, and whether or not it is related to service, specifically the gonorrhea for which he was treated in service.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a)  Does the Veteran have any current diagnosable disability manifested as residuals of gonorrhea?

b)  If any such disability is found, the examiner should further opine whether such disability is at least as likely as not (a 50 % or better probability) related to the Veteran's service, or events therein.  

The examiner must explain the rationale for all opinions.  

3.  Arrange for appropriate examinations of the Veteran to ascertain the current severity of his service-connected peptic ulcer disease and PTSD.  The Veteran's claims file (including this remand) must be furnished to the examiners for review in connection with the examinations.  

Examination findings should be reported to allow for application of all potential VA rating criteria for the gastrointestinal and psychiatric disabilities.  The examiners must explain the rationale for all opinions, citing to supporting factual data.

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


